ACCEPTED
                                                                                                                                       06-16-00042-CV
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
                                                                                                                                   7/1/2016 8:47:09 AM
                                                                                                                                      DEBBIE AUTREY
                                                                                                                                                CLERK
Appellate Case Style:

                        Vs.


Companion Case No.:                                                                                                   FILED IN
                                                                                                               6th COURT OF APPEALS
                                                                                                                 TEXARKANA, TEXAS
                                                                                                               7/1/2016 8:47:09 AM
                                                                                                                   DEBBIE AUTREY
Amended/corrected statement:                       DOCKETING STATEMENT (Civil)                                         Clerk
                                             Appellate Cou11: §!h     C()itrfo'.(~ppeatf,'',~'; :J~~~~JJ
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)



jg! Person    D   Organization (choose one)                              jg! Lead Attorney
                                                                          First Name:
First Name:                                                               Middle Name:
Middle Name:
Last Name:                                                                Suffix:

Suffix:                                                                   Law Firm Name: ~a\\f Rf:l!~¥:lff9#4!~pubJ>!~~E:iifl~~~:C'.]
Pro Se:   0                                                               Address 1:        ~It>_~fJi.l9~i~fg1'.f~,:,:~Ss~'~u
                                                                          Address 2:
                                                                          City:
                                                                          State:


                                                                          Fax:
                                                                          Email:




D   Person    D   Organization (choose one)                              D        Lead Attorney
                                                                          First Name:
First Name:                                                               Middle Name:
Middle Name:


Suffix:
Pro Se:   0                                                               Address 1:
                                                                          Address 2:




                                                               Page 1of8
D   Person    IZ]Organization (choose one)            IZ]     Lead Attorney
Organization Name: k~~P!!!'.>~9~QMJI9liI2'~r'.;]      First Name:
First Name:                                           Middle Name:
Middle Name:                                          Last Name:
                                                      Suffix:
Suffix:                                               Law Finn Name: ~~!~QN,._I:IA:Q!?;f:!Bi:~~g~Y;-P;c: J~J
Pro Se:   0                                           Address 1:        if?QQ~~f\£1Fi£].~~;"s'fE:::K~·orrI';S=Id
                                                      Address 2:
                                                      City:
                                                      State:
                                                      Telephone:
                                                      Fax:

                                                      Email:     paqell@al>hlaw,c!1~:_'.i'.. ····.·····-·-·-·-~~--····.~~".
                                                      SBN:       QQ_909700--·-.·-·-~·--·-.    --i




                                             Page 2 of 8
V. '.ferj'ection Of,i\ppealAnd J"urisdictioll
Nature of Case (Subject matter or type of case): ~~ei:~~nJ>~w111~1:iL_--~~l_:i_L:l;i;"
Date order or judgment signed: [iln~9~~Ql6~--:                       ___i.]
Date notice of appeal filed in trial court: ~u~~J,!_~qf6·- :I3:-=-~                    •.• ' ·:;]
If mailed to the trial court clerk, also give the date mailed:                 NZ!\.:-'•..
Interlocutory appeal ofappealable order:                    D Yes    igj No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                           D   Yes igj No




Parental Termination or Child Protection? (See TRAP 28.4):                          0Yes ~No

Permissive? (See TRAP 28.3):                                0Yes igj No



Agreed? (See TRAP 28.2):                                    D   Yes igj No
If yes, please specify statutory or other basis for such status:
~/If_~~~-=--~::·                    .. --..-.. ~--------·---
Appeal should receive precedence, preference, or priority under statute or rule:                         D Yes   igj No
If yes, please specify statutory or other basis for such status:
N/AT ·----;-.       ~~:-:-·              <    -~·--;.   .   <   -:cc-~--   ·: -·.


Does this case involve an amount under $100,000?                      D      Yes igjNo
Judgment or order disposes of all parties and issues: igj Yes 0No
Appeal from final judgment:                                           igj Yes 0No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                    D   Yes igjNo

VI. .{\.ctions ExtendblgTiine Io P~rfect~ppeal

Motion for New Trial:                        0Yes igj No
Motion to Modify Judgment:                    0Yes          igj No
Request for Findings of Fact                  0Yes igj No
and Conclusions of Law:
                                             oYes           igj No              If yes, date filed:
Motion to Reinstate:                                                                                  ~L2..C_!_!~~--~h"~·-0B


                                             0Yes igj No                        If yes, date filed:
Motion under TRCP 306a:                                                                               ·~·~~~~~~-~~·-~·--·-··


Other:                                       0Yes igj No
If other, please specify:
               -,   ',     ,,   '                       '

Vlk lndigenC!y Of Party: (Attach lde-stitmJ>ed C!o11y

Affidavit filed in trial court:             D Yes 121           No

Contest filed in trial court:               0Yes igj No

Date ruling on contest due:

Ruling on contest:       D Sustained               D Overruled                 Date of ruling:

                                                                                    Page 3 of8
VIII. BankruptCY;

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            0Yes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




Court:                                                           . l Clerk's Record:

~:                                                                   ~~~~~o~
                                                         .-
Trial Court Docket Number (Cause No.): Ev~i4=2'6~-·· ~~-~~-··· Was clerk's record requested?             D Yes           ~ No
                                                                     If yes, date requested:
                                                                                                    cc     .   --    -   --~-;--·~-~-]
Trial Judge (who tried or disposed of case):                         Ifno, date it will be requested: July 15, 2016 --~--J-~_l
First Name:                                                          Were payment arrangements made with clerk?
Middle Name:                                                                                                        ~Yes 0No 0Indigent
Last Name:
                                                                     (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address I:
Address 2:
City:
State:
Telephone:

Fa"o3-s56=9s_§o ----~~- .~
Email:    ~~P~8iliio/~~!ri£tl@x$op.C()m T••.7"•- -;~ - __-_ _ --]




Reporter's or Recorder's Record:

Is there a reporter's record?          ~Yes     D   No
Was reporter's record requested?       0Yes ~No

Was there a reporter's record electronically recorded? ~Yes    D    No
If yes, date requested:

Ifno, date it will be requested: ~ulyi5,iOt6. ~     ·
Were payment an-angements made with the court reporter/court recorder? jgJ Yes      D No Oindigent




                                                              Page 4 of 8
1Z! Court Reporter                                        D   Court Recorder
D Official                                                D   Substitute



First Name:
Middle Name:


Suffix:
Address 1:
Address 2:
City:
State:


Fax:
Email:    paajilA~tfdI¥rfcti@yii!i9l>~c01llJ ?~.: •• .· ·

x.   Supersed~sBond


Will file:   D Yes 1Z! No




If yes, briefly state the basis for your request: ~IA.·-



xn.. A,lternatiye..Disp~~e R~s()hition!Mediation (Complete sectiop if filing in.th(! 1st, 2nd, 4t]l, 5th, 6th •. 8~h,9t~, 10th,llth,12t]l, 13th>
ort4ihCom:tofAppeal)                                  .    ···                  · ·        ··         -      ·· ·· ·. · - .....        - - · · - · --.               .>·          · - - •· ··•· ·

Should this appeal be refe11·ed to mediation?
                                                                       D Yes     IZ! No
                      ~--""""--'""""""~.,%-,,--,.    ~,-,,.,_,.".--·--~--~----~~~~·             ·-···-·-~~-.~--~~--~-,,.-     -·-·"T:·--~-:Attorney's fees (trial):




Will you challenge this Court's jurisdiction?     0Yes [gJ No
Does judgment have language that one or more parties "take nothing"?        D   Yes [gl No
Does judgment have a Mother Hubbard clause? 0Yes [gJ No
Other basis for finality?   PISMI$SAL .
Rate the complexity of the case (use 1 for least and 5 for most complex):   D1 D2         [gl 3   D 4 D5
Please make my answer to the preceding questions known to other parties in this case.        (g!Yes   D   No
Can the parties agree on an appellate mediator?   D Yes [gJ No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                                                   Fax                        Email
                                                                                          !WA-:~·



Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     MJ?J-\RAL$Q.At'

XIII. Related Matters ·.·
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




                                                              Page 6 of 8
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes D No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            D Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/povert_y/06povetiv.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample fmms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




                                                                                          State Bar No.:   ~4097745 ~~~




                                                               Page 7 of 8
XVI. b~rtificate oiservice
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court'~.orqer or judgment follows on lfl.ii~l.!_got6~?-"'"[] .
   //
  //    /




Signature of counsel (or pro se party)/-                                 Electronic Signature:
                                        :t:'"
                                                                                (Optional)

                                                                         State Bar No.:      ~4097745
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) ifthe person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:



First Name:
Middle Name:


Suffix:
Law Firm Name:@~~Q!'J';-IfAlID;§R&_j:!_EZNI:;}',~:::_J
Address I:          l700~!>A¢'if!CA~~~rg~·44_?:QL__2~-]
Address 2:
City:
State
 Telephone:        [E~i4'§~~00 ~] ext.
Fax:        g~~14q:~s9J~~:      .LU
Email:      parreU@alibfaw..iief·_·······
If Attorney, Representing Party's Name: PILGRIM'&I'R,IJ'.:>E CQRPOBAT!QN ____ _.__ .· j




                                                               Page 8 of8